DETAILED ACTION
This Office Action is in response to amendment, filed on December 1, 2021.  Primary Examiner acknowledges Claims 82-99, and 101-142 are pending in this application, with Claims 82, 89, 92, 95-98, 101, 108, 111, 114-117, 119, 126, 129, and 132-135 having been currently amended, Claims 137-142 having been newly added, and Claims 1-81 and 101 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82-99, and 101-142 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Specifically, independent Claims 82, 101, and 119 now recite the limitation “a tip element defining an exhalation flow path and having a delivery aperture from which an exhalation flow and a substance are in use delivered into a nasal cavity of the subject; and a nozzle disposed in the exhalation flow path defined by the tip element, the nozzle configured to expel the substance into the exhalation path”; however, this limitation does not appear to have appropriate support in the original specification as filed. 
Turning to the drawings, although Figures 2, 13b and 13c clearly disclose the features of a nose piece (x17), a tip element (x25), and a nozzle (x35), these figures remain silent to the manner by which an “exhalation flow path” having an “exhalation flow” is associated with the tip element and/or the nozzle.  
Turning to the original specification as filed, there is no support or discussion to support the concept of the “exhalation flow path” having an “exhalation flow” is associated with the tip element and/or the nozzle.  Although Page 13, Last Full Paragraph states “The present invention extends to devices which are adapted to bi-directional delivery where driven by the exhalation breath of the subject or an auxiliary gas source, and conventional nasal delivery devices which do not utilize an auxiliary gas flow” there is no explicit disclosure to this “bi-directional delivery” occurring through the “tip element” or associated with the “nozzle”.   Rather each remaining instance to the concepts of “exhalation” and “expiration” flow occur 
Returning to the newly claimed invention, Primary Examiner is unclear how the tip element can define an exhalation flow path and also have a delivery aperture, when the originally filed invention limits the flow of exhalation through the mouthpiece with no discussion of any manner by which exhalation flow will be experienced by the tip element. Still further, Primary Examiner is unsure how the nozzle is disposed in the exhalation flow path and can expel the substance into the exhalation path.  
Assuming arguendo, even if Applicant were to rely on the mouthpiece as the manner by which the exhaled flow actuates the delivery of gases to and through the delivery aperture, the claims do not provide a clear recitation to support the claimed invention as the mouthpiece is not recited, the anatomy of the patient to support a connection of the mouth and nose, and further the orientation by which the device is utilized wherein the mouthpiece is adapted to be fit into the mouth of the subject such that exhalation occurs through the mouthpiece to actuate the delivery of gases to and through the delivery aperture of the nose piece. 

Thus, it appears the newly added limitations of Claims 82, 101, and 119 reciting the features of an “exhalation flow path” having an “exhalation flow” is associated with the tip element and/or the nozzle appear to be new matter as there is no explicit disclosure within the original specification as filed which associates the “exhalation flow path” having an “exhalation flow” with the tip element and/or the nozzle of a nosepiece.  Dependent Claims 83-99, 102-118, and 120-142 incorporate the new matter from which they depend.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 82-99, and 101-142 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, independent Claims 82, 101, and 119 now recite the limitation “a tip element defining an exhalation flow path and having a delivery aperture from which an exhalation flow and a substance are in use delivered into a nasal cavity of the subject; and a nozzle disposed in the exhalation flow path defined by the tip element, the nozzle configured to expel the substance into the exhalation path”; however, the breadth and scope of this limitation is unclear. 
A broad reading of the claimed invention appears to infer the nosepiece has a passageway associated with the delivery device upon which a nozzle expels the substance; whilst, about the passageway still within the nosepiece exhalation and presumably inhalation flow can freely flow without obstruction to permit the inhalation and exhalation of both the delivered substance and the exhaled flow, respectively. However, the claimed invention is not commensurate in scope with the disclosed invention which has a mouthpiece upon which exhaled flow is collected and the nose piece only provides inhalation of the substance.
Turning to the drawings, although Figures 2, 13b and 13c clearly disclose the features of a nose piece (x17), a tip element (x25), and a nozzle (x35), these figures remain silent to the manner by which an “exhalation flow path” having an “exhalation flow” is associated with the tip element and/or the nozzle.  
exhalation flow path” having an “exhalation flow” is associated with the tip element and/or the nozzle.  Although Page 13, Last Full Paragraph states “The present invention extends to devices which are adapted to bi-directional delivery where driven by the exhalation breath of the subject or an auxiliary gas source, and conventional nasal delivery devices which do not utilize an auxiliary gas flow” there is no explicit disclosure to this “bi-directional delivery” occurring through the “tip element” or associated with the “nozzle”.   Rather each remaining instance to the concepts of “exhalation” and “expiration” flow occur though the “mouthpiece” (Page 19, Paragraph 6 - “a mouthpiece 19 through which the subject exhales to actuate the delivery device”; Page 19, Paragraph 7 - “the mouthpiece 19 such that an air flow is delivered into and through the nasal airway of the subject on exhalation by the subject through the mouthpiece 19”; Page 25, Last Paragraph - “The subject then begins to exhale through the mouthpiece 19, which exhalation acts to close the oropharyngeal velum of the subject and drive an air flow through the delivery channel 23 of the nosepiece 17…”; also see: Page 29, Paragraphs 8 and 9; Page 31, Paragraphs 3 and 4; Page 33, Paragraphs 2 and 3; Page 35, Paragraphs 3 and 4; Page 37, Paragraphs 1 and 2).
Returning to the newly claimed invention, Primary Examiner is unclear: How the tip element can define an exhalation flow path and also have a delivery aperture, when the originally filed invention limits the flow of exhalation through the mouthpiece with no discussion of any manner by which exhalation flow will be experienced by the tip element?  Still further, Primary Examiner is unsure: How the nozzle is disposed in the exhalation flow path and can expel the substance into the exhalation path?  

Thus, it appears the newly added limitations of Claims 82, 101, and 119 reciting the features of an “exhalation flow path” having an “exhalation flow” is associated with the tip element and/or the nozzle appear to be indefinite as there is no explicit disclosure within the original specification as filed which associates the “exhalation flow path” having an “exhalation flow” with the tip element and/or the nozzle of a nosepiece.  Dependent Claims 83-99, 102-118, and 120-142 incorporate the indefinite from which they depend.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 82, 92, 93, 95, 96, 98, 99, 137 and 138 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rennie (WO 99/49984) in view of Genger et al. (2004/0016432). 
As to Claim 82, Rennie discloses a nasal delivery device (Figure 3) configured for delivering a substance to a nasal passageway of a subject (“The spray device is an electrostatic spray device which charges the spray before entry into the nostrils. … The spray device of the invention preferably comprises a fluid reservoir containing a pharmaceutically acceptable fluid, the fluid comprising a pharmaceutically acceptable treatment agent selected from medicaments, flavours, salts, surfactants and mixtures thereof.” Page 2, Lines 5-15), comprising: a nose piece (4, “a spray device 4 fitted with a soft elastomeric nosepiece 5 which is designed to fit against a user's nostril opening” Page 11, Lines 15-20) fitting to a nostril of a subject, the nose piece (4) including a tip element (defined by the combination of 5 and 9, best seen Figure 3, wherein “a soft elastomeric nosepiece 5” Page 11, Lines 15-20, bounds  “The insulating casing 9 of the device” Page 11, Lines 20-25, in the nose contacting region) having a delivery aperture (6, “The nosepiece is provided with a passage 6 which connects to a syringe pump 7” Page 11, Lines 15-20) from which a substance (“pharmaceutically acceptable fluid”) is in use delivered into a nasal cavity of the subject; wherein the tip element (defined by the combination of 5 and 9, best seen Figure 3) includes an outer body part (5, “a soft elastomeric nosepiece 5” Page 11, Lines 15-20) formed of a first material (“elastomeric”) and an inner body part (9, “insulating casing”) formed of a second material (“insulating plastic housing” Page 7, Lines 25-30), the first material (“elastomeric”) being relatively more flexible than the second material (“plastic”), wherein the inner body part (9) is covered (best seen Figure 3) by the outer does not expressly disclose “a tip element defining an exhalation flow path and having a delivery aperture from which an exhalation flow and a substance are in use delivered into a nasal cavity of the subject; and a nozzle disposed in the exhalation flow path defined by the tip element, the nozzle configured to expel the substance into the exhalation path”.
Genger teaches a nasal delivery device (Figures 1-4) having a nosepiece (24, “At its end close to the patient's nose, each jacket pipe is fitted with an ergonomic pad 24 at its outer rim, said pad fully or substantially fully sealing the patient's nostril during operation.” Para 0038) for fitting to a nostril of the subject, wherein the nosepiece (24) includes a tip element (21, “These nasal air cannulae include feed lines 25, a dispenser 20, also a jacket pipe 21 for each nostril of a patient.” Para 0038) defining an exhalation flow path (“the patient still shall be able to inhale and exhale through the jacket pipe.” Para 0017) and having a delivery aperture (23, “That zone between the constriction 22 and the jacket pipe's end near the patient's nose wherein the inside diameter of the jacket pipe flares toward the said jacket pipe's end close to the patient's nose is called "diffusor" 23.” Para 0038) for delivering a substance (“air” via 20 - “These nasal air cannulae include feed lines 25, a dispenser 20, also a jacket pipe 21 for each nostril of a patient.” Para 0038) and a nozzle (18, “A nozzle 18 through which is blown pressurized air toward the nostril is mounted in each jacket pipe.” Para 0038) through which the substance (air via 20) can be expelled into the exhalation flow path (21 - “the patient still shall be able to inhale and exhale through the jacket pipe.” Para 0017).  
Genger teaches this construction of the nasal delivery device reduces the “the pressure drop in the feed tubing” (Para 0021) and “makes it possible detecting the patient's inhaling and exhaling and to raise the air flow through the nozzle and hence increasing the pressure generated by the nasal air cannula in the patient's when said patient is inhaling and to lower said pressure again when said patient is exhaling” (Para 0019); thus resulting in an optimized nasal delivery device. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the nasal delivery device of Rennie to include “a tip element defining an exhalation flow path and having a delivery aperture from which an exhalation flow and a substance are in use delivered into a nasal cavity of the subject; and a nozzle disposed in the exhalation flow path defined by the tip element, the nozzle configured to expel the substance into the exhalation path” as taught by Genger to permit optimized delivery of gases to the patient whilst lessening the pressure drop so that both the inhalation and exhalation of the patient can be monitored during the delivery process. 
As to Claim 87, the modified Rennie, specifically Rennie discloses the tip element (defined by the combination of 5 and 9, best seen Figure 3) extends substantially axially 
As to Claim 92, the modified Rennie, specifically Rennie discloses a base section (8, “elastomeric exit valve 8” Page 11, Lines 20-25) from which the tip element (defined by the combination of 5 and 9, best seen Figure 3) extends.
As to Claim 93, the modified Rennie, specifically Rennie discloses the tip element (defined by the combination of 5 and 9, best seen Figure 3) extends substantially axially (defined by the incline closest to the lead line of reference character 5) from the base section (8) to the longitudinal axis of the nosepiece (4). 
As to Claim 95, the modified Rennie, specifically Rennie discloses the tip element (defined by the combination of 5 and 9, best seen Figure 3) of the nosepiece (4) has differing lengths (defined by the incline closest to leader line 8 vs the incline closest to leader line 5) adjacent first and second sections thereof.
As to Claim 96, the modified Rennie, specifically Rennie discloses a ratio of lengths of the tip element adjacent the first and second sections thereof is less than 2:1 (best seen Figure 3). 
As to Claim 98, the modified Rennie, specifically Rennie discloses the delivery aperture (6) comprises a substantially orthogonal-directed section adjacent the first section of the tip element (defined by the combination of 5 and 9, best seen Figure 3).
As to Claim 99, the modified Rennie, specifically Rennie discloses the outer body part (5) of the tip element (defined by the combination of 5 and 9, best seen Figure 3) is formed from a resilient material (“elastomeric”).
As to Claim 137, the modified Rennie, specifically Genger teaches the nozzle (18) is surrounded by the tip element (21).
As to Claim 138, the modified Rennie, specifically Genger teaches the nozzle (18) is disposed interiorly of the tip element (21) and does not extend through the delivery aperture (23).  
Claims 101, 106, 111, 112, 114, 115, 117-119, 124, 129, 130, 132, 133, 135, 136, and 139-142 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rennie (WO 99/49984) in view of Genger et al. (2004/0016432), and further in view of MacRae et al. (6,644,305). 
As to Claim 101, please see the rejection of Claim 82, wherein the modified Rennie, specifically Rennie discloses the features of the nasal delivery device and teaches the use of a “fluid reservoir containing a pharmaceutically acceptable fluid, the fluid comprising a pharmaceutically acceptable treatment agent selected from medicaments, flavours, salts, surfactants and mixtures thereof.” (Page 2, Lines 5-15) in order to provide “Treatment of maladies affecting the nasal region” (Page 1, Lines 10-15). The difference between Claim 82 and Claim 101 is the additional intended use “to treat nasal polyps”. Although the modified Rennie, specifically Rennie does not expressly disclose the ability “to treat nasal polyps” this concept was known. 
MacRae teaches a nasal inhaler suitable for imparting assistance to patient’s suffering from “blocked nasal passages from nasal polyps, excess mucus, or nasal obstruction” (Column 19, Lines 5-10) by the use of a compression force chamber to spray the medicament “into the nasal passage with little or no inhalation.” (Column 19, Lines 5-10).  MacRae teaches various sprays are known including but not limited to “anti-cholinergic agents, adrenegically acting decongestants, topical buffering compounds and corticosteriod anti-inflammatory agents for treatments of various upper respiratory ailments, including sinusitis, allergic conditions, reactive airway diseases and rhinitus. The substance can also include various pain medications migraines and diabetes respectively”.  (Column 10, Lines 45-55). As well known “decongestants” and “anti-inflammatory” medicaments are well suited to reduce “blocked nasal passages from nasal polyps, excess mucus, or nasal obstruction” (Column 19, Lines 5-10).   Therefore, it would have been obvious to one having ordinary skill in the art to modify the medicament of the modified Rennie to utilize any of the aforementioned medicaments to treat blocked nasal polyps. 
As to Claim 119, please see the rejection of Claim 82, wherein the modified Rennie, specifically Rennie discloses the features of the nasal delivery device and teaches the use of a “fluid reservoir containing a pharmaceutically acceptable fluid, the fluid comprising a pharmaceutically acceptable treatment agent selected from medicaments, flavours, salts, surfactants and mixtures thereof.” (Page 2, Lines 5-15) in order to provide “Treatment of maladies affecting the nasal region” (Page 1, Lines 10-15). The difference between Claim 82 and Claim 119 is the additional intended use “for treatment of migraines”. Although the modified Rennie, specifically Rennie does not expressly disclose the ability “for treatment of migraines” this concept was known. 
MacRae teaches a nasal inhaler suitable for imparting assistance to patient’s suffering from “blocked nasal passages from nasal polyps, excess mucus, or nasal obstruction” (Column 19, Lines 5-10) by the use of a compression force chamber to spray the medicament “into the nasal passage with little or no inhalation.” (Column 19, Lines 5-10).  MacRae teaches various sprays are known including but not limited to “anti-cholinergic agents, adrenegically acting decongestants, topical buffering compounds and corticosteriod anti-inflammatory agents for treatments of various upper respiratory ailments, including sinusitis, allergic conditions, reactive airway diseases and rhinitus. The substance can also include various pain medications and insulin, which can be used to treat, for example, migraines and diabetes respectively”.  (Column 10, Lines 45-55). Therefore, it would have been obvious to one having ordinary skill in the art to modify the medicament of the modified Rennie to utilize pain medications medicaments to treat migraines. 
As to Claims 106 and 124, the modified Rennie, specifically Rennie discloses the tip element (defined by the combination of 5 and 9, best seen Figure 3) extends substantially axially (defined by the incline closest to the lead line of reference character 5) to the longitudinal axis of the nosepiece (4).
As to Claims 111 and 129, the modified Rennie, specifically Rennie discloses a base section (8, “elastomeric exit valve 8” Page 11, Lines 20-25) from which the tip element (defined by the combination of 5 and 9, best seen Figure 3) extends.
As to Claims 112 and 130, the modified Rennie, specifically Rennie discloses the tip element (defined by the combination of 5 and 9, best seen Figure 3) extends substantially axially (defined by the incline closest to the lead line of reference character 5) from the base section (8) to the longitudinal axis of the nosepiece (4). 
As to Claims 114 and 132, the modified Rennie, specifically Rennie discloses the tip element (defined by the combination of 5 and 9, best seen Figure 3) of the nosepiece (4) has differing lengths (defined by the incline closest to leader line 8 vs the incline closest to leader line 5) adjacent first and second sections thereof.

As to Claims 117 and 135, the modified Rennie, specifically Rennie discloses the delivery aperture (6) comprises a substantially orthogonal-directed section adjacent the first section of the tip element (defined by the combination of 5 and 9, best seen Figure 3).
As to Claims 118 and 136, the modified Rennie, specifically Rennie discloses the outer body part (5) of the tip element (defined by the combination of 5 and 9, best seen Figure 3) is formed from a resilient material (“elastomeric”).
As to Claims 139 and 141, the modified Rennie, specifically Genger teaches the nozzle (18) is surrounded by the tip element (21).
As to Claims 140 and 142, the modified Rennie, specifically Genger teaches the nozzle (18) is disposed interiorly of the tip element (21) and does not extend through the delivery aperture (23).  

Claims 88-91, 97, 107-110, 116, 125-128 and 134 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rennie (WO 99/49984) in view of Genger et al. (2004/0016432), and further in view of Ohki et al. (5,899,202) as applied to Claim 82 AND Rennie (WO 99/49984) in view of Genger et al. (2004/0016432) and MacRae et al. (6,644,305), and further in view of Ohki et al. (5,899,202) as applied to Claims 101 and 119.
As to Claims 88, 107, and 125, the modified Rennie, specifically Rennie discloses the delivery aperture (6); yet does not expressly disclose “the delivery aperture has an asymmetric shape when viewed along the longitudinal axis of the nosepiece”. 
Ohki teaches a nasal administration device having multiple delivery apertures (28, 36, 44, 36’ as shown in Figures 7-13) for facilitating the administration of sprayed medicament to the nasal cavities.  Ohki teaches, as “shown in FIGS. 9 to 11. A feature of this embodiment 
As to Claims 89, 108, and 126, the modified Rennie, specifically Rennie discloses the delivery aperture (6); yet does not expressly disclose “the delivery aperture has a narrower section adjacent a first section of the tip element and a wider section adjacent a second section of the tip element.”. 
Ohki’s Figures 7, 12, and 13 appear to disclose a wider section at the “second” section of the tip element; while the more narrow section is at the “first” section of the tip element, wherein the “first section” is located remote from the nostrils and closest to the front of the patient, while the “second section” is located adjacent the nostrils and facing the rear of the patient.
Regarding this structural orientation as discussed in parent claims 88, 107, and 125, the asymmetrical shapes as shown in Ohki as suitable adjustments specific to the needs of the 
As to Claims 90, 109, and 127, the modified Rennie, specifically Rennie discloses the delivery aperture (6); yet does not expressly disclose “the delivery aperture has a teardrop shape when viewed along the longitudinal axis of the nosepiece.”  Ohki’s Figure 13 appears to disclose a teardrop shape as the width at the nose contacting portion of the tip element appears to be significantly wider than the region remote of the nostrils resulting in a bulbous region formed by the outer body part.
As to Claims 91, 110, and 128, the modified Rennie, specifically Rennie discloses the delivery aperture (6); yet does not expressly disclose “the delivery aperture has a triangular shape when viewed along the longitudinal axis of the nosepiece.” Ohki’s Figures 7 and 12 appear to disclose a triangular shape. 
As to Claims 97, 116, and 134, the modified Rennie, specifically Rennie discloses the delivery aperture (6); yet does not expressly disclose “a ratio of lengths of the tip element adjacent the first and second sections thereof is greater than 2:1.”.  Ohki’s Figure 13 appears to show the ratio of the lengths between the first and second sections to be greater than 2:1 whereby the “first section” is located remote from the nostrils and closest to the front of the patient as bounded by 34 appears to be significantly shorter than the dimensions of the “second section” is located adjacent the nostrils and facing the rear of the patient which appears to be almost three times as long.

Claims 82-99, 137 and 138 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ISHIZEKI et al. (JPH09135901A) in view of Pollet (2004/0089292) and Genger et al. (2004/0016432).
As to Claim 82, ISHIZEKI discloses a nasal delivery device (Figures 1-6) configured for delivering a substance to a nasal passageway of a subject (best seen Figure 3) comprising: a nose piece (17) fitting to a nostril of a subject, the nose piece (17) including a tip element (20) having a delivery aperture (23) from which a substance is in use delivered to the nasal cavity of the subject, wherein the tip element (20) is at least in part tapered (as shown in Figures 1-6) so as to be inclined to a longitudinal axis at the nose piece (17), the delivery aperture (23) disposed at the distalmost end of the tip element (20) and spanning laterally and longitudinally across the distalmost end of the inclined tip element (20) in relation to the longitudinal axis of the nosepiece (17).  Yet, ISHIZEKI does not expressly disclose “a wherein the tip element includes an outer body part formed of a first material and an inner body part formed of a second material, the first material being relatively more flexible than the second material, wherein the inner body part is covered by the outer body part and structurally supports the outer body part” nor “a tip element defining an exhalation flow path and having a delivery aperture from which an exhalation flow and a substance are in use delivered into a nasal cavity of the subject; and a nozzle disposed in the exhalation flow path defined by the tip element, the nozzle configured to expel the substance into the exhalation path”.
Regarding the tip element having the two materials, Pollet teaches a nose piece (Figure 9) having a tip element with an outer body part (73) formed of a first material (“thermoplastic elastomer” Para 0059) and an inner body part (72) formed of a second material (“polymeric 
Regarding the tip element and nozzle associated with the exhalation flow path, Genger teaches a nasal delivery device (Figures 1-4) having a nosepiece (24, “At its end close to the patient's nose, each jacket pipe is fitted with an ergonomic pad 24 at its outer rim, said pad fully or substantially fully sealing the patient's nostril during operation.” Para 0038) for fitting to a nostril of the subject, wherein the nosepiece (24) includes a tip element (21, “These nasal air cannulae include feed lines 25, a dispenser 20, also a jacket pipe 21 for each nostril of a patient.” Para 0038) defining an exhalation flow path (“the patient still shall be able to inhale and exhale through the jacket pipe.” Para 0017) and having a delivery aperture (23, “That zone between the constriction 22 and the jacket pipe's end near the patient's nose wherein the inside diameter of the jacket pipe flares toward the said jacket pipe's end close to the patient's nose is called "diffusor" 23.” Para 0038) for delivering a substance (“air” via 20 - “These nasal air cannulae include feed lines 25, a dispenser 20, also a jacket pipe 21 for each nostril of a patient.” Para 0038) and a nozzle (18, “A nozzle 18 through which is blown pressurized air toward the nostril is mounted in each jacket pipe.” Para 0038) through which the substance (air to inhale and exhale through the jacket pipe.” Para 0017).  
Genger teaches this construction of the nasal delivery device reduces the “the pressure drop in the feed tubing” (Para 0021) and “makes it possible detecting the patient's inhaling and exhaling and to raise the air flow through the nozzle and hence increasing the pressure generated by the nasal air cannula in the patient's when said patient is inhaling and to lower said pressure again when said patient is exhaling” (Para 0019); thus resulting in an optimized nasal delivery device. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the tip element of ISHIZEKI to include the specifics of the claimed tip element, as taught by Pollet to provide a comfortable, soft and hygienic contact surface for the user and to modify the tip element and nozzle associated with the exhalation flow path as taught by Genger to permit optimized delivery of gases to the patient whilst lessening the pressure drop so that both the inhalation and exhalation of the patient can be monitored during the delivery process. 
As to Claim 83, the modified ISHIZEKI, specifically ISHIZEKI discloses the tip element (20) has an elongate lateral section which has a longer dimension in a first, sagittal direction than a second direction orthogonal to the sagittal direction, (best seen Figures 1-6) such that, when the nosepiece (17) is inserted in the nasal cavity of the subject (“hen each spray nozzle 20 is inserted into the nasal cavity A, each spray opening 23 opens toward the back of the left and right nasal cavities A and A narrowed inward. When the medicine is sprayed from the nasal cavity, the medicine can be attached to the back of each nasal cavity A while avoiding the nasal 
As to Claim 84, the modified ISHIZEKI, specifically ISHIZEKI discloses the longer dimension of the tip element (20) is configured to expand the nasal cavity (best seen Figures 1-6) in a sagittal plane.
As to Claim 85, the modified ISHIZEKI, specifically ISHIZEKI discloses the elongate lateral section of the tip element (20) is substantially elliptical (Figures 1-5 as seen by the straight delivery apertures).
As to Claim 86, the modified ISHIZEKI, specifically ISHIZEKI discloses the elongate lateral section of the tip element (20) is substantially rectangular (Figure 6 as seen by the angular change in the delivery apertures at the tip).
As to Claim 87, the modified ISHIZEKI, specifically ISHIZEKI discloses the tip element (20) extends substantially axially (Figures 1-4) to the longitudinal axis of the nosepiece (17).
As to Claim 88, the modified ISHIZEKI, specifically ISHIZEKI discloses the delivery aperture (23) has an asymmetric shape (Figures 4-6) when viewed along the longitudinal axis of the nosepiece (17).
As to Claim 89, the modified ISHIZEKI, specifically ISHIZEKI discloses the delivery aperture (23) has a narrower section (22B) adjacent a first section of the tip element and a wider section (22A) adjacent a second section of the tip element (Figures 1-6).
As to Claim 90, the modified ISHIZEKI, specifically ISHIZEKI discloses the delivery aperture (23) has a teardrop shape (Figure 5) when viewed along the longitudinal axis of the nosepiece (17).

As to Claim 92, the modified ISHIZEKI, specifically ISHIZEKI discloses a base section (21) from which the tip element (20) extends.
As to Claim 93, the modified ISHIZEKI, specifically ISHIZEKI discloses the tip element (20) extends substantially axially from the base section (21) to the longitudinal axis of the nosepiece (17).
As to Claim 94, the modified ISHIZEKI, specifically ISHIZEKI discloses the base section (21) defines a shoulder that is configured to form a seal with a nare of a nostril (best seen Figure 3).
As to Claim 95, the modified ISHIZEKI, specifically ISHIZEKI discloses the tip element (20) of the nosepiece (17) has differing lengths (as bounded by the apex of 21 separating the first from the second sections) adjacent first and second sections thereof.
As to Claim 96, the modified ISHIZEKI, specifically ISHIZEKI discloses a ratio of lengths (as bounded by the apex of 21 separating the first from the second sections) of the tip element adjacent the first and second sections thereof is less than 2:1. (Figures 1-3 and 6)
As to Claim 97, the modified ISHIZEKI, specifically ISHIZEKI discloses a ratio of lengths (as bounded by the apex of 21 separating the first from the second sections) of the tip element adjacent the first and second sections thereof is greater than 2:1. (Figure 5).
As to Claim 98, the modified ISHIZEKI, specifically ISHIZEKI discloses the delivery aperture (23) comprises a substantially orthogonal-directed section (Figure 6) adjacent the first section of the tip element (20). 

As to Claim 137, the modified ISHIZEKI, specifically Genger teaches the nozzle (18) is surrounded by the tip element (21).
As to Claim 138, the modified ISHIZEKI, specifically Genger teaches the nozzle (18) is disposed interiorly of the tip element (21) and does not extend through the delivery aperture (23).  

Claims 101-136 and 139-142 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ISHIZEKI et al. (JPH09135901A) in view of Pollet (2004/0089292) and Genger et al. (2004/0016432), and further in view of MacRae et al. (6,644,305). 
As to Claim 101, please see the rejection of Claim 82, the difference between Claim 82 and Claim 101 is the additional intended use “to treat nasal polyps”. 
MacRae teaches a nasal inhaler suitable for imparting assistance to patient’s suffering from “blocked nasal passages from nasal polyps, excess mucus, or nasal obstruction” (Column 19, Lines 5-10) by the use of a compression force chamber to spray the medicament “into the nasal passage with little or no inhalation.” (Column 19, Lines 5-10).  MacRae teaches various sprays are known including but not limited to “anti-cholinergic agents, adrenegically acting decongestants, topical buffering compounds and corticosteriod anti-inflammatory agents for treatments of various upper respiratory ailments, including sinusitis, allergic conditions, reactive airway diseases and rhinitus. The substance can also include various pain medications and insulin, which can be used to treat, for example, migraines and diabetes respectively”.  (Column 10, Lines 45-55). As well known “decongestants” and “anti-inflammatory” medicaments are well suited to reduce “blocked nasal passages from nasal polyps, excess mucus, or nasal obstruction” (Column 19, Lines 5-10).   Therefore, it would have been obvious 
As to Claim 119, please see the rejection of Claim 82.  The difference between Claim 82 and Claim 119 is the additional intended use “for treatment of migraines”. 
MacRae teaches a nasal inhaler suitable for imparting assistance to patient’s suffering from “blocked nasal passages from nasal polyps, excess mucus, or nasal obstruction” (Column 19, Lines 5-10) by the use of a compression force chamber to spray the medicament “into the nasal passage with little or no inhalation.” (Column 19, Lines 5-10).  MacRae teaches various sprays are known including but not limited to “anti-cholinergic agents, adrenegically acting decongestants, topical buffering compounds and corticosteriod anti-inflammatory agents for treatments of various upper respiratory ailments, including sinusitis, allergic conditions, reactive airway diseases and rhinitus. The substance can also include various pain medications and insulin, which can be used to treat, for example, migraines and diabetes respectively”.  (Column 10, Lines 45-55). Therefore, it would have been obvious to one having ordinary skill in the art to modify the medicament of the modified ISHIZEKI to utilize pain medications medicaments to treat migraines. 
As to Claims 102 and 120, the modified ISHIZEKI, specifically ISHIZEKI discloses the tip element (20) has an elongate lateral section which has a longer dimension in a first, sagittal direction than a second direction orthogonal to the sagittal direction, (best seen Figures 1-6) such that, when the nosepiece (17) is inserted in the nasal cavity of the subject (“hen each spray nozzle 20 is inserted into the nasal cavity A, each spray opening 23 opens toward the back of the left and right nasal cavities A and A narrowed inward. When the medicine is sprayed 
As to Claims 103 and 121, the modified ISHIZEKI, specifically ISHIZEKI discloses the longer dimension of the tip element (20) is configured to expand the nasal cavity (best seen Figures 1-6) in a sagittal plane.
As to Claims 104 and 122, the modified ISHIZEKI, specifically ISHIZEKI discloses the elongate lateral section of the tip element (20) is substantially elliptical (Figures 1-5 as seen by the straight delivery apertures).
As to Claims 105 and 123, the modified ISHIZEKI, specifically ISHIZEKI discloses the elongate lateral section of the tip element (20) is substantially rectangular (Figure 6 as seen by the angular change in the delivery apertures at the tip).
As to Claims 106 and 124, the modified ISHIZEKI, specifically ISHIZEKI discloses the tip element (20) extends substantially axially (Figures 1-4) to the longitudinal axis of the nosepiece (17).
As to Claims 107 and 125, the modified ISHIZEKI, specifically ISHIZEKI discloses the delivery aperture (23) has an asymmetric shape (Figures 4-6) when viewed along the longitudinal axis of the nosepiece (17).
As to Claims 108 and 126, the modified ISHIZEKI, specifically ISHIZEKI discloses the delivery aperture (23) has a narrower section (22B) adjacent a first section of the tip element and a wider section (22A) adjacent a second section of the tip element (Figures 1-6).

As to Claims 110 and 128, the modified ISHIZEKI, specifically ISHIZEKI discloses the delivery aperture (23) has a triangular shape (Figures 4 and 6) when viewed along the longitudinal axis of the nosepiece (17).
As to Claims 111 and 129, the modified ISHIZEKI, specifically ISHIZEKI discloses a base section (21) from which the tip element (20) extends.
As to Claims 112 and 130, the modified ISHIZEKI, specifically ISHIZEKI discloses the tip element (20) extends substantially axially from the base section (21) to the longitudinal axis of the nosepiece (17).
As to Claims 113 and 131, the modified ISHIZEKI, specifically ISHIZEKI discloses the base section (21) defines a shoulder that is configured to form a seal with a nare of a nostril (best seen Figure 3).
As to Claims 114 and 132, the modified ISHIZEKI, specifically ISHIZEKI discloses the tip element (20) of the nosepiece (17) has differing lengths (as bounded by the apex of 21 separating the first from the second sections) adjacent first and second sections thereof.
As to Claims 115 and 133, the modified ISHIZEKI, specifically ISHIZEKI discloses a ratio of lengths (as bounded by the apex of 21 separating the first from the second sections) of the tip element adjacent the first and second sections thereof is less than 2:1. (Figures 1-3 and 6)

As to Claims 117 and 135, the modified ISHIZEKI, specifically ISHIZEKI discloses the delivery aperture (23) comprises a substantially orthogonal-directed section (Figure 6) adjacent the first section of the tip element (20). 
As to Claims 118 and 136, the modified ISHIZEKI, specifically Pollet teaches the outer body part of the tip element is formed from a resilient material (“thermoplastic elastomer” Para 0059).
As to Claims 139 and 141, the modified ISHIZEKI, specifically Genger teaches the nozzle (18) is surrounded by the tip element (21).
As to Claims 140 and 142, the modified ISHIZEKI, specifically Genger teaches the nozzle (18) is disposed interiorly of the tip element (21) and does not extend through the delivery aperture (23).  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.
Although Primary Examiner appreciates Applicant’s amendments introducing the features of “a tip element defining an exhalation flow path and having a delivery aperture from which an exhalation flow and a substance are in use delivered into a nasal cavity of the subject; and a nozzle disposed in the exhalation flow path defined by the tip element, the nozzle configured to expel the substance into the exhalation path”.
Genger teaches a nasal delivery device (Figures 1-4) having a nosepiece (24, “At its end close to the patient's nose, each jacket pipe is fitted with an ergonomic pad 24 at its outer rim, said pad fully or substantially fully sealing the patient's nostril during operation.” Para 0038) for fitting to a nostril of the subject, wherein the nosepiece (24) includes a tip element (21, “These nasal air cannulae include feed lines 25, a dispenser 20, also a jacket pipe 21 for each nostril of to inhale and exhale through the jacket pipe.” Para 0017) and having a delivery aperture (23, “That zone between the constriction 22 and the jacket pipe's end near the patient's nose wherein the inside diameter of the jacket pipe flares toward the said jacket pipe's end close to the patient's nose is called "diffusor" 23.” Para 0038) for delivering a substance (“air” via 20 - “These nasal air cannulae include feed lines 25, a dispenser 20, also a jacket pipe 21 for each nostril of a patient.” Para 0038) and a nozzle (18, “A nozzle 18 through which is blown pressurized air toward the nostril is mounted in each jacket pipe.” Para 0038) through which the substance (air via 20) can be expelled into the exhalation flow path (21 - “the patient still shall be able to inhale and exhale through the jacket pipe.” Para 0017).  
Genger teaches this construction of the nasal delivery device reduces the “the pressure drop in the feed tubing” (Para 0021) and “makes it possible detecting the patient's inhaling and exhaling and to raise the air flow through the nozzle and hence increasing the pressure generated by the nasal air cannula in the patient's when said patient is inhaling and to lower said pressure again when said patient is exhaling” (Para 0019); thus resulting in an optimized nasal delivery device. 
Consequently, the decision to add an exhalation flow path associated with a tip element or nozzle of a nose piece was a known design consideration.
Still further, as addressed in the rejections under 112(1/a) - new matter and 112(2/b) - indefiniteness, the breadth and scope of the newly claimed invention appears to be unclear and lack commensurate scope with the disclosed invention.  Briefly reiterating the arguments, the claimed invention is not commensurate in scope with the disclosed invention which has a 
In light of the aforementioned reasoning, the non-final rejection of the claims has been maintained and made FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matson (5,666,948) discloses a nasal delivery device having a nose piece (10), a tip element (33) having a delivery aperture (60) and a nozzle (42) within the tip element (33) for the delivery of substances (via 22) into the nasal cavity subject.  However, Primary Examiner notes, although Matson discloses the concept of entrainment of air (via 36) with the nozzle (42) for the delivery of medicament to the nose piece for inhalation, Matson is silent to the concept of “exhalation flow” also through the tip element.  
Djupesland (7,347,201) which shares an assignee and inventor with the instant application, shows the feature of the nozzle; yet, still the concept of “exhalation flow” also through the tip element is missing from this disclosure.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785